     Case 2:20-cv-03956-JAK-PVC Document 57 Filed 01/18/21 Page 1 of 6 Page ID #:443




 1     COLE R. SHERIDAN (SBN: 215109)
 2
       LAW OFFICES OF COLE SHERIDAN
       1990 South Bundy Drive, Suite 630
 3     Los Angeles, California 90025
       Email: csheridan@csheridanlaw.com
 4
       Phone 310-819-9640
 5     Attorney for Plaintiffs,
       Russell Stuart; Douglas Myrdal;
 6     and Superbox Holdings
 7
       Canada Inc.

 8     Ryan A. Ellis, Esq. (SBN: 272868)
       RYAN ELLIS LAW CORPORATION
 9
       3268 Governor Drive, Suite 140
10     San Diego, CA 92122
11
       Email: ryan@ryanellislaw.com
       Telephone: (858) 247-2000
12     Attorneys for Defendants Barry Sytner,
13
       Betty Sytner, Custodian Ventures, LLC, and David Lazar

14                             UNITED STATES DISTRICT COURT
15                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                   WESTERN DIVISION
17      RUSSELL STUART, an individual                Case No.: 2:20-cv-03956-JAK-PVC
18
        (and derivatively on behalf of               Hon. Judge John A. Kronstadt
        SuperBox, Inc.); et al.
19                                                   JOINT REPORT
20
                 Plaintiffs,

21          v.                                       Matter Filed: April 30, 2020
22
        BARRY SYTNER, an individual; et al.
23

24
                 Defendants.

25

26

27
       _____________________________________________________________________________________
28                                                2
                                            JOINT REPORT
     Case 2:20-cv-03956-JAK-PVC Document 57 Filed 01/18/21 Page 2 of 6 Page ID #:444




 1           Pursuant to the November 9, 2020 Order of the above-captioned court
 2     (the “U.S. District Court”, as distinguished from the use of the general term “Court”,
 3     which shall refer to the Eight Judicial District Court in Clark County, Nevada),
 4     Plaintiffs Russell Stuart (individually and derivatively on behalf of SuperBox, Inc.);
 5     Douglas Myrdal (individually and derivatively on behalf of SuperBox, Inc.); and
 6     Superbox Holdings Canada, Inc. (“Plaintiffs”), and Defendants David Lazar, Barry
 7     Sytner, Betty Sytner, and Custodian Ventures, LLC (“Defendants”), through their
 8     undersigned counsel, hereby submit the following Status Report following the
 9     resolution of pending motions in the related litigation previously pending in Clark
10     County, Nevada (the “Custodian Case”).
11           i.     Whether any Ruling was Made at the Hearing(s)
12           Plaintiffs’ Position:   Counsel for Plaintiffs in the above-captioned matter
13     (“Sheridan”) has been in contact with counsel for plaintiffs in the custodianship
14     matter, James Smith (“Smith”), held before the Eight Judicial District Court in Clark
15     County, Nevada (Case No. A-20-809896-B, hereinafter the “Custodianship Case”)
16     since the above-referenced November 2020 hearing date. Based on Smith’s report,
17     the two hearings previously pending in the Custodian Case, the Motion to Terminate
18     Custodianship (the “Motion to Terminate”) filed by Custodian Ventures, LLC (“CV”)
19     and the Motion to Vacate the Order Appointing CV as custodian of SuperBox, Inc.
20     (the “Motion to Vacate”) filed by Russell Stuart and Douglas Myrdal (Plaintiffs
21     herein), were not consolidated and/or otherwise rescheduled. Rather, CV’s Motion to
22     Terminate was GRANTED and Plaintiffs’ Motion to Vacate was taken off calendar
23     without hearing.
24           Defendants’ Position: The two hearings previously pending in the Custodian
25     Case, the Motion to Terminate Custodianship (the “Motion to Terminate”) filed by
26     Custodian Ventures, LLC (“CV”) and the Motion to Vacate the Order Appointing CV
27
       _____________________________________________________________________________________
28                                                2
                                            JOINT REPORT
     Case 2:20-cv-03956-JAK-PVC Document 57 Filed 01/18/21 Page 3 of 6 Page ID #:445




 1     as custodian of SuperBox, Inc. (the “Motion to Vacate”) filed by Russell Stuart and
 2     Douglas Myrdal (Plaintiffs herein), were consolidated and came on for hearing on
 3     November 25, 2020 in Clark County, Nevada. CV’s Motion to Terminate was
 4     GRANTED, and Plaintiffs’ Motion to Vacate was DENIED. A true and correct copy
 5     of the Nevada Court’s Order is attached hereto as Exhibit 1.
 6           ii.     The Substance of any Ruling that was Made
 7           Plaintiffs’ Position: The Court in the Custodian Case made no express factual
 8     findings and provided no clear basis for its decision in granting CV’s Motion to
 9     Terminate. Specifically – as a threshold matter - the Court did not make any ruling as
10     to whether or not CV satisfied the statutory requirements under NRS 78.347 for
11     making a valid application for custodianship, despite such issue being central in both
12     Plaintiffs’ opposition to CV’s Motion to Terminate as well as Plaintiffs’ Motion to
13     Vacate (which the Court did not hear, as referenced above). Notably, Plaintiffs raised
14     a series of substantive deficiencies in CV’s application for custodianship which would
15     invalidate CV’s application and any resulting order of custodianship. Specifically, as
16     a condition precedent to the proper granting of any custodianship under NRS
17     78.347(1)(b), the applicant shareholder must provide the court with various
18     background disclosures under oath (including criminal history and activities related to
19     past filings for custodianship), which Plaintiff believes Defendant’s knowingly failed
20     to do, in order to conceal Defendant’s history of abuse of the NRS custodianship
21     statute. In addition, Plaintiff raised serious due process errors, expressly demonstrated
22     how CV’s application for custodianship was statutorily defective and should not be
23     granted as a matter of law. Rather than make any specific factual findings, the Court
24     declared that it was granting CV’s Motion to Terminate because SuperBox, Inc. failed
25     to give notice of and hold an annual meeting of the shareholders as required by
26     Nevada law.
27
       _____________________________________________________________________________________
28                                                 2
                                             JOINT REPORT
     Case 2:20-cv-03956-JAK-PVC Document 57 Filed 01/18/21 Page 4 of 6 Page ID #:446




 1           Defendants’ Position: In ruling on CV’s Motion to Terminate Custodianship,
 2     the Court in the Custodian Case made two crucial findings in coming to its ruling: (1)
 3     the March 11, 2020 order appointing CV as custodian of SuperBox, Inc. was valid and
 4     remains valid under Nevada law; and (2) SuperBox, Inc. remained an abandoned
 5     Nevada corporation for failure to give notice of and hold an annual meeting of the
 6     shareholders pursuant to Nevada law. Based thereon, the Court in the Custodian Case
 7     granted CV’s Motion to Terminate, approved all actions taken by CV as custodian of
 8     SuperBox, Inc., and discharged CV as custodian of SuperBox, Inc.
 9           iii.   The Effect, if Any, of that Ruling on the Issues Presented in this
10                  Action
11           Plaintiffs’ Position: In summary, the scope of Custodian Case was limited, as it
12     did not address any of Plaintiffs’ fraud-based claims raised in the above-captioned
13     matter. Specifically, the Nevada Court’s granting of CV’s Motion to Terminate is
14     neither an express nor implied adjudication of the substantive merits of Plaintiffs’
15     pleadings which contain direct and derivative causes of action, including violation of
16     §10(b) of the Sec. Exchange Act and SEC Rule 10b-5; fraud; conversion and breach
17     of fiduciary duty. Defendants actively eliminated the board of directors, officers
18     and/or directors of SuperBox to wrongfully acquire shares in SuperBox to the
19     detriment of its shareholders, by abusing NRS 78.347. Furthermore, the Custodian
20     Case did not involve the same party defendants as the above-captioned matter.
21     Without any findings of fact regarding regarding the statutory deficiencies of CV’s
22     application for custodianship, the defects in service of process of the Custodianship
23     Case nor Plaintiffs’ fraud-based claims, the granting of CV’s Motion to Terminate is
24     of little probative value to the merits of the above-captioned case and should not
25     prevent the above-captioned case from independent adjudication.
26

27
       _____________________________________________________________________________________
28                                                2
                                            JOINT REPORT
     Case 2:20-cv-03956-JAK-PVC Document 57 Filed 01/18/21 Page 5 of 6 Page ID #:447




 1           Defendants’ Position: As a result of the Court’s ruling in the Custodian Case,
 2     the claims advanced in Plaintiffs’ Verified Complaint have no merit. Plaintiffs’ claims
 3     are all grounded in the notion that CV (and the other Defendants herein) engaged in
 4     coordinated, fraudulent, and deceptive acts causing Plaintiffs’ damage. To the
 5     contrary, the Court in the Custodian Case found the custodianship to be proper and
 6     approved all of CV’s actions as custodian of SuperBox, Inc. – those same actions
 7     which form the bases for Plaintiffs’ verified Complaint herein. Therefore, an action
 8     cannot stand in this Court founded in allegations that have been deemed proper and
 9     approved. Finally, the time for Plaintiffs’ herein to appeal the Orders in the Custodian
10     Case has elapsed, rendering those same Orders final.
11           iv.    Whether the Stay of this Action Should be Lifted
12           Plaintiffs’ Position:   The stay of this action should be lifted.        Plaintiffs
13     anticipate dismissing Defendants Barry Sytner, an individual, and Betty Sytner, an
14     individual within five (5) days of this Report.
15           Defendants’ Position: The stay of this action should be lifted and a status
16     conference should be held to determine a hearing date and further briefing schedule
17     for Defendants’ Motion to Dismiss (and joinders thereto).
18

19                                            Respectfully submitted,
       Dated: January 18, 2021                LAW OFFICES OF COLE SHERIDAN
20

21                                            By:_/s/ Cole Sheridan__________________
                                                 Cole Sheridan
22                                               Attorney for Plaintiffs, Russell Stuart;
23                                               Douglas Myrdal; and SuperBox Holdings
                                                 Canada Inc.
24

25

26     ///
27
       _____________________________________________________________________________________
28                                                 2
                                             JOINT REPORT
     Case 2:20-cv-03956-JAK-PVC Document 57 Filed 01/18/21 Page 6 of 6 Page ID #:448




 1                                             Respectfully submitted,
 2     Dated: January 18, 2021                 RYAN ELLIS LAW CORPORATION

 3

 4                                             By:_/s/ Ryan A. Ellis___________________
                                                  Ryan A. Ellis
 5                                                Attorneys for Defendants Barry Sytner,
 6                                                Betty Sytner, David Lazar, and Custodian
                                                  Ventures, LLC
 7

 8

 9

10

11

12

13

14

15
       *Pursuant to Local Rule 5-4.3.4(2),the filer attests that all signatories listed, and on
       whose behalf the filing is submitted, concurs in the filing’s content and have
16     authorized the filing.
17

18

19

20

21

22

23

24

25

26

27
       _____________________________________________________________________________________
28                                                  2
                                              JOINT REPORT
